DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/18/2022 have been considered and entered.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered.
	Regarding the prior art rejections of independent claims 1 and 14, Applicant argued that the amendment incorporates the previously indicated allowable features of dependent claims; the Examiner is in agreement, therefore said rejections are withdrawn.
	Regarding the 112(a)/1st enablement rejection of claim 3, Applicant argued that the Examiner suggested amendment to independent claim 1 overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
Regarding the 103 prior art rejections of independent claims 25 and 9, Applicant argued that primary reference Ghorbel does not disclose wherein the first passive encoder wheel is not a drive wheel, as Ghorbel’s wheels are capable of being dynamically engaged and disengaged.  The Examiner is in agreement, however, upon further consideration, a new ground(s) of rejection is made in view of previously cited Conner (similar in some aspects to the analysis previously put forth for claim 13). In particular, secondary reference Connor teaches encoder wheels that are not drive wheels (Abstract “fuse the data between the drive wheel encoders and the caster data”; section 4.1 Simulation of Systematic Errors “Because the caster wheel sensors provide another estimate of speed and steering, independent of the drive wheel encoder feedback, the observer is able to partially correct for the error in the wheel diameter estimation”, the Examiner further notes that the last paragraph of section 4.1 establishes that the “benefits generally outweigh the risks”; section 4.2 Simulation of Non-systematic Errors “During slippage, the drive wheel encoders will register rotation, without a corresponding linear movement. The caster wheel encoders will only register the actual movement of the vehicle since the caster is a passive device”), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Ghorbel’s segments’ numerous wheels ([0028]) to have passive only encoder wheels in addition to the drive wheels—as supported by Connor’s fusion of passive and drive wheels—for the advantage of providing identification of errors such as driven mode slippage and providing a sensor fusion technique for alleviating the errors. The Examiner additionally notes that making some of Ghorbel’s segments’ wheels passive only (i.e., not capable of driving, such as being a caster type taught by Connor) is a common sense enhancement that is desirable for alleviating costs by decreasing the hardware and control costs for so (not) driving said wheels. See present rejection for further details.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 07/18/2022 (x2) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 13, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Ghorbel et al (US 20040173116 A1; hereafter “Ghorbel”) in view of previously cited Conner et al (NPL Improved dead reckoning using caster wheel sensing on a differentially steered 3-wheeled autonomous vehicle; hereafter “Conner”).

Regarding independent claim 9,
 Ghorbel teaches a method for determining a location of a robot (robot/tool 10 best shown in fig. 6; circuitry detail best shown in fig. 4; software/modules best shown in fig. 5) (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0051] “flexible couplings allows robot 10 to reduce or increase its number of segments, which may be useful for unloading payloads, recovering payloads, etc., in a conduit” [0063] “any number of modules may be used”; Examiner notes that fig. 6 best shows a plurality of segments, while fig. 3 shows additional details of a single segment therefor; additional obviousness analysis follows), comprising:
identifying (via navigational module 150) an initial position of the robot (fig. 6, robot 10);
providing a first movement value (measured via optical encoder) of a first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) for a first drive module (a first drive/r module section; not fully labeled in fig. 6, see fig. 3 showing labels for drive & driver module sections 22/24 of drive segment 20; Examiner further notes that each section of wheels shown in fig. 6 is likewise considered an exemplary drive module) ([0030] “First segment 20 preferably includes two end sections 22, 24, and a motor 56 disposed between end sections 22 and 24. End segment 22 can be characterized as a drive module and end segment 24 can be characterized as a driver module”; [0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31”), wherein the first drive module (a first drive/r module section) includes ([0028] “the placement and number of wheels 30 may also be varied”) a first drive wheel (a wheel of first drive/r module section utilized to drive), and the first encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) is not driving;
providing a second movement value (measured via optical encoder) of a second encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) for a second drive module (a second drive/r module section), wherein the second drive module (a second drive/r module section) includes ([0028] “the placement and number of wheels 30 may also be varied”) a second drive wheel (a wheel of second drive/r module section utilized to drive), and the second encoder wheel  (passive mode wheel for wheel-mounted optical encoder of drive/r module section) is not driving;
calculating a passive position change value for the robot (fig. 6, robot 10) in response to the first and second movement values ([0015] “passive mode, in which the drive mechanism is inactivated”; [0035] “selected pitched or non-pitched wheels retracted, or with motor 56 disengaged so that shaft 26 can rotate freely, robot 10 becomes to a passive device”; [0046] “disengages wheels 30 and/or wheels 33 as necessary” and “when wheels 30 on drive segment 20 are disengaged, for example, robot 10 reverts to a passive device”; see citations below); and
determining a current position of the robot (fig. 6, robot 10) in response to the position change value and a previous position of the robot (fig. 6, robot 10) ([0038]-[0039] hardware of circuit details; [0043]-[0049] software/module details; ([0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10. The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations/figures of Ghorbel for the motivations of usefulness as put forth by Ghorbel and further emphasizing that Ghorbel’s invention allows for any number of modules and/or segments in variable order which is useful for providing additional sensors and/or power equipment or carry various modules and/or specialized sensors as well or alternatively for unloading/recovering payloads (see [0051] & [0063]) and/or for providing alternative propulsion mechanisms ([0052]), and that the combination of the above noted features is directed to enabling said modularity and thus contributing to the full potential and usefulness of Ghorbel’s invention for inspection in a variety of conditions and/or for a variety of inspectable surfaces.
While Ghorbel teaches that the number of wheels can be varied ([0028] and the encoder wheels can be passive (i.e., not driving) (([0015], [0035], [0046]), Ghorbel does not explicitly teach wherein the encoder wheels are not drive wheels (i.e., not capable of driving).
Connor teaches encoder wheels that are not drive wheels (Abstract “fuse the data between the drive wheel encoders and the caster data”; section 4.1 Simulation of Systematic Errors “Because the caster wheel sensors provide another estimate of speed and steering, independent of the drive wheel encoder feedback, the observer is able to partially correct for the error in the wheel diameter estimation”, the Examiner further notes that the last paragraph of section 4.1 establishes that the “benefits generally outweigh the risks”; section 4.2 Simulation of Non-systematic Errors “During slippage, the drive wheel encoders will register rotation, without a corresponding linear movement. The caster wheel encoders will only register the actual movement of the vehicle since the caster is a passive device”; Conclusion “This paper has demonstrated the effectiveness of a simple linear observer in fusing the data between drive wheel encoders and supplemental rear caster sensors”; see also figures demonstrating the differences in driven wheel position change values from actual due to errors as compared to fusion techniques). Connor further teaches quantifying driven wheel dimensional errors for common problems such as slippage (Abstract “Improvements in position estimation in the face of common problems such as slip and dimensional errors are quantified”) and that estimates of dead reckoning may be unreliable and are corrected by external localization (section 1.1 Motivation “The most common form of localization is odometry or dead reckoning2 . Unfortunately, odometry has several well-known limitations, due mostly to kinematic inaccuracies and slip. Odometry errors on a typical mobile robot can become so predominant that position estimates are unreliable after as little as 10 meters of travel.3 Because the error associated with odometry grows unbounded as the vehicle moves, some sort of external localization is required for accurate position tracking”; see path figures showing difference between driven position change and passive path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Ghorbel’s segments’ numerous wheels ([0028]) to have passive only encoder wheels in addition to the drive wheels—as supported by Connor’s fusion of passive and drive wheels—for the advantage of providing identification of errors such as driven mode slippage and providing a sensor fusion technique for alleviating the errors. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making some of Ghorbel’s segments’ wheels passive only (i.e., not capable of driving) is a common sense enhancement that is desirable for alleviating costs by decreasing the hardware and control costs for so (not) driving said wheels. See MPEP 2144(II).
Therefore Ghorbel as modified by Connor suggests wherein the first drive module (a first drive/r module section) includes the first drive wheel (a wheel of first drive/r module section utilized to drive) and the first encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section) which is not a drive wheel (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only), and wherein the second drive module (a second drive/r module section) includes the second drive wheel (a wheel of second drive/r module section utilized to drive) and the second encoder wheel (passive wheel for wheel-mounted optical encoder of second drive/r module section) which is not a drive wheel (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only).

Regarding claim 10, which depends on claim 9,
 Ghorbel teaches wherein providing the first movement value comprises measuring a rotation (via optical encoder) of the first encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section) ([0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31”).

Regarding claim 11, which depends on claim 10,
 Ghorbel teaches wherein calculating the passive position change value is done in response to the first movement value (measured via optical encoder of wheel) of the first encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section).
Ghorbel is silent to wherein calculating the position change value is in response to the first encoder wheel circumference.
However, the Examiner took Official Notice that determinations of position changes from wheel encoders is conventionally calculated from encoder wheel circumference. As the Applicant had not adequately traversed this assertion, this is considered admitted prior art in accordance with MPEP 2144.03 (Procedure C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned conventional determinations from circumference with Ghorbel’s navigation calculations thereby providing a known means for so calculating distance traveled (Examiner notes that fundamentally the circumference of a wheel is equivalent to the distance traveled by the wheel when the wheel turns one complete rotation). 
Therefore, Ghorbel as so modified by conventional knowledge suggests to an ordinary artisan wherein calculating a passive position change value is done in response to the first movement value (measured via optical encoder of wheel) and a circumference (circumference value of first wheel) of the first encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section).

Regarding claim 13, which depends on claim 9,
 Ghorbel teaches further comprising:
receiving a first driven movement value (measured via encoder of non-passive mode wheel)  for the first drive module (a first drive/r module section) ([0015], [0035], & [0046] non/passive de/activated mode details);
receiving a second driven movement value (measured via encoder of non-passive mode wheel)  for the second drive module (a second drive/r module section);
calculating a driven position change value for the robot (fig. 6, robot 10) in response to the first and second driven movement values ([0046]);
and (pertinent to analysis) determining navigational information via sensor fusion and/or signal redundancy techniques for each passive and non-passive mode wheel encoder ([0046] “The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).
Ghorbel does not teach: determining a difference between the driven position change value and the passive position change value, and setting an alarm value in response to the difference exceeding a maximum position noise value.
Connor teaches receiving a first driven movement value for a first drive module (denoting driven left), receiving a second driven movement value for a second drive module (denoting driven right), calculating a driven position change value for a robot (see fig. 1 showing exemplary robot; see path figures showing path and path differences); and determining a difference between the driven position change value and the passive position change value (Abstract “fuse the data between the drive wheel encoders and the caster data”; section 4.1 Simulation of Systematic Errors “Because the caster wheel sensors provide another estimate of speed and steering, independent of the drive wheel encoder feedback, the observer is able to partially correct for the error in the wheel diameter estimation”, the Examiner further notes that the last paragraph of section 4.1 establishes that the “benefits generally outweigh the risks”; section 4.2 Simulation of Non-systematic Errors “During slippage, the drive wheel encoders will register rotation, without a corresponding linear movement. The caster wheel encoders will only register the actual movement of the vehicle since the caster is a passive device”; Conclusion “This paper has demonstrated the effectiveness of a simple linear observer in fusing the data between drive wheel encoders and supplemental rear caster sensors”; see also figures demonstrating the differences in driven wheel position change values from actual due to errors as compared to fusion techniques). Connor further teaches quantifying driven wheel dimensional errors for common problems such as slippage (Abstract “Improvements in position estimation in the face of common problems such as slip and dimensional errors are quantified”) and that estimates of dead reckoning may be unreliable and are corrected by external localization (section 1.1 Motivation “The most common form of localization is odometry or dead reckoning2 . Unfortunately, odometry has several well-known limitations, due mostly to kinematic inaccuracies and slip. Odometry errors on a typical mobile robot can become so predominant that position estimates are unreliable after as little as 10 meters of travel.3 Because the error associated with odometry grows unbounded as the vehicle moves, some sort of external localization is required for accurate position tracking”; see path figures showing difference between driven position change and passive path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Connor’s difference determination between passive and driven positional changes with Ghorbel’s method thereby providing identification of errors such as driven mode slippage and providing a sensor fusion technique for alleviating the errors. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further combine Connor’s external localization when required for excessive errors in position estimates with Ghorbel’s method thereby further required correction for errors signifying unreliability of driven wheel encoders and thus bounding the inaccuracy of position tracking.
Therefore Ghorbel as modified by Connor suggests determining a difference between the driven position change value and the passive position change value and setting an alarm value in response to the difference exceeding a maximum position noise value (i.e., the alarm requirement for external localization correction for errors exceeding a threshold difference tolerance). The Examiner further notes that the particular tolerance of deviation is application dependent for the desired level of accuracy. 

Regarding independent claim 25,
 Ghorbel teaches an apparatus (robot/tool 10 best shown in fig. 6; circuitry detail best shown in fig. 4; software/modules best shown in fig. 5) for tracking inspection data (Title “Autonomous Robotic Crawler For In-pipe Inspection”; [0051] “flexible couplings allows robot 10 to reduce or increase its number of segments, which may be useful for unloading payloads, recovering payloads, etc., in a conduit” [0063] “any number of modules may be used”; Examiner notes that fig. 6 best shows a plurality of segments, while fig. 3 shows additional details of a single segment therefor; additional obviousness analysis follows), comprising:
an inspection chassis (chassis of robot 10, inclusive of segment 50) comprising a plurality of inspection sensors (fig. 6, sensors 72; not shown are additional sensors in sections) configured to interrogate an inspection surface (surface of pipe) ([0040] “Sensors 72 may be any desired sensor type, including but not limited to Hall effect sensors, ultrasonic sensors, acoustic sensors, visual and optical inspection sensors, radiographic sensors, magnetic particle sensors, magnetic field sensors, electrical and eddy current sensors, penetrant sensors, pressure sensors, chemical sensors, leak sensors, microwave sensors, pressure and flow sensors, and thermal sensors, etc.”; [0030] “End sections 22, 24 may house components such as sensor and tool components (not shown)”);
a first drive module (a first drive/r module section; not fully labeled in fig. 6, see fig. 3 showing labels for drive & driver module sections 22/24 of drive segment 20; Examiner further notes that each section of wheels shown in fig. 6 is likewise considered an exemplary drive module) coupled (coupling includes both direct/indirect claim interpretation; see also fig. 6, coupling 75) to the inspection chassis (chassis of robot 10) ([0030] “First segment 20 preferably includes two end sections 22, 24, and a motor 56 disposed between end sections 22 and 24. End segment 22 can be characterized as a drive module and end segment 24 can be characterized as a driver module”), the first drive module (a first drive/r module section) comprising ([0028] “the placement and number of wheels 30 may also be varied”) a first drive wheel (a wheel of first drive/r module section utilized to drive), a first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), and a first non-contact sensor (optical encoder) positioned in proximity to the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), wherein the first non-contact sensor provides a first movement value (measured via optical encoder) corresponding to the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), and wherein the first passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) is not driving ([0015] “passive mode, in which the drive mechanism is inactivated”; [0035] “selected pitched or non-pitched wheels retracted, or with motor 56 disengaged so that shaft 26 can rotate freely, robot 10 becomes to a passive device”; [0046] “disengages wheels 30 and/or wheels 33 as necessary” and “when wheels 30 on drive segment 20 are disengaged, for example, robot 10 reverts to a passive device”; [0046] “Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31”); 
a second drive module (a second drive/r module section; not labeled in fig. 6, see fig. 1 showing labels for drive & driver module sections 22/24) coupled to the inspection chassis (chassis of robot 10), the second drive module (a second drive/r module section) comprising a second drive wheel (a wheel of second drive/r module section utilized to drive), a second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section) and a second non-contact sensor (optical encoder) positioned in proximity to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), wherein the second non-contact sensor (optical encoder) provides a second movement value corresponding to the second passive encoder wheel (passive mode wheel for wheel-mounted optical encoder of drive/r module section), and wherein the second passive encoder wheel  (passive mode wheel for wheel-mounted optical encoder of drive/r module section) is not driving; and
an inspection position circuit (hardware best shown in fig. 4, see segment 50 comprising integrated circuit 58; software best shown in fig. 5, see software architecture 100 comprising navigation module 150) ([0038]-[0039] hardware of circuit details; [0043]-[0049] software/module details) structured to determine a relative position of the inspection chassis (chassis of robot 10) in response to the first movement value and the second movement value ([0046] “ Navigation module 150 preferably records the position of a wheel-mounted optical encoder 31, time-tags the information, and stores in it a database. Navigation module 150 communicates with database manager module 120. In other embodiments, the position of the tool in the pipe may be determined using one or more optical encoders. Using any suitable technology, the optical encoders can be used to sense distance traveled. In a preferred embodiment, at least two and more preferably at least three optical encoders are included on robot 10. The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the combination from the generic teachings thereof and/or specific possible choices of the structural components thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to nevertheless so combine the above features for the purpose and combinations as proposed by said reference and as analyzed by the Examiner including the citations and/or Examiner comments provided above in reference to the claimed features. Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the various embodied configurations/figures of Ghorbel for the motivations of usefulness as put forth by Ghorbel and further emphasizing that Ghorbel’s invention allows for any number of modules and/or segments in variable order which is useful for providing additional sensors and/or power equipment or carry various modules and/or specialized sensors as well or alternatively for unloading/recovering payloads (see [0051] & [0063]) and/or for providing alternative propulsion mechanisms ([0052]), and that the combination of the above noted features is directed to enabling said modularity and thus contributing to the full potential and usefulness of Ghorbel’s invention for inspection in a variety of conditions and/or for a variety of inspectable surfaces.
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Ghorbel does not expressly state wherein the circuitry are distinctly separate into the claimed circuits.
However, the Examiner notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.
While Ghorbel teaches that the number of wheels can be varied ([0028] and the encoder wheels can be passive (i.e., not driving) (([0015], [0035], [0046]), Ghorbel does not explicitly teach wherein the encoder wheels are not drive wheels (i.e., not capable of driving).
Connor teaches encoder wheels that are not drive wheels (Abstract “fuse the data between the drive wheel encoders and the caster data”; section 4.1 Simulation of Systematic Errors “Because the caster wheel sensors provide another estimate of speed and steering, independent of the drive wheel encoder feedback, the observer is able to partially correct for the error in the wheel diameter estimation”, the Examiner further notes that the last paragraph of section 4.1 establishes that the “benefits generally outweigh the risks”; section 4.2 Simulation of Non-systematic Errors “During slippage, the drive wheel encoders will register rotation, without a corresponding linear movement. The caster wheel encoders will only register the actual movement of the vehicle since the caster is a passive device”; Conclusion “This paper has demonstrated the effectiveness of a simple linear observer in fusing the data between drive wheel encoders and supplemental rear caster sensors”; see also figures demonstrating the differences in driven wheel position change values from actual due to errors as compared to fusion techniques). Connor further teaches quantifying driven wheel dimensional errors for common problems such as slippage (Abstract “Improvements in position estimation in the face of common problems such as slip and dimensional errors are quantified”) and that estimates of dead reckoning may be unreliable and are corrected by external localization (section 1.1 Motivation “The most common form of localization is odometry or dead reckoning2 . Unfortunately, odometry has several well-known limitations, due mostly to kinematic inaccuracies and slip. Odometry errors on a typical mobile robot can become so predominant that position estimates are unreliable after as little as 10 meters of travel.3 Because the error associated with odometry grows unbounded as the vehicle moves, some sort of external localization is required for accurate position tracking”; see path figures showing difference between driven position change and passive path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of Ghorbel’s segments’ numerous wheels ([0028]) to have passive only encoder wheels in addition to the drive wheels—as supported by Connor’s fusion of passive and drive wheels—for the advantage of providing identification of errors such as driven mode slippage and providing a sensor fusion technique for alleviating the errors. The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making some of Ghorbel’s segments’ wheels passive only (i.e., not capable of driving) is a common sense enhancement that is desirable for alleviating costs by decreasing the hardware and control costs for so (not) driving said wheels. See MPEP 2144(II).
Therefore Ghorbel as modified by Connor suggests wherein the first drive module (a first drive/r module section) includes the first drive wheel (a wheel of first drive/r module section utilized to drive) and the first passive encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section) which is not a drive wheel (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only), and wherein the second drive module (a second drive/r module section) includes the second drive wheel (a wheel of second drive/r module section utilized to drive) and the second passive encoder wheel (passive wheel for wheel-mounted optical encoder of second drive/r module section) which is not a drive wheel (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only).

Regarding claim 26, which depends on claim 25,
 Ghorbel as modified by Connor suggests (see analysis of independent claim) wherein:
the first passive encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section) is part of a first encoder assembly (assembly comprising passive wheel and optical encoder) that is separate from the first drive wheel (a wheel of first drive/r module section utilized to drive), and 
the second passive encoder wheel (passive wheel for wheel-mounted optical encoder of second drive/r module section) is part of a second encoder assembly (assembly comprising passive wheel and optical encoder) that is separate from the second drive wheel (a wheel of second drive/r module section utilized to drive).

Regarding claim 27, which depends on claim 25,
 Ghorbel as modified by Connor suggests (see analysis of independent claim) wherein:
the first passive encoder wheel (passive wheel for wheel-mounted optical encoder of drive/r module section) is not structured to be driven (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only); and
the second passive encoder wheel (passive wheel for wheel-mounted optical encoder of second drive/r module section) is not structured to be driven  (as modified by Connor such that one of Ghorbel’s numerous wheels on each segment is passive only).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Ghorbel in view of previously cited Connor and in further view of Applicant previously cited Troy et al (US 20140278221 A1; hereafter “Troy”).
Regarding claim 12, which depends on claim 11,
 Ghorbel suggests (additional obviousness analysis follows) to an ordinary artisan wherein calculating the passive position change value is done in response to a distance between the first and second encoder wheels (passive wheels for wheel-mounted optical encoders of drive/r module sections) ([0046] “The data or signals from each encoder are collected and processed so as to give a more accurate calculation of the tool's position. data fusion techniques and/or signal redundancy techniques. These or other algorithms are used to better estimate the position of the tool”; the Examiner notes that there are a plurality of wheels with encoders at a plurality of locations along the axis of the robotic tool as well as being azimuthally offset along the circumference of the tool, and one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that a fusion technique algorithm for determining position would be in response to a distance between said wheels).
Ghorbel does not explicitly state wherein calculating a passive position change value is done in response to a distance between the first and second encoder wheels.
However, either one of ordinary skill in the art at the time the invention was effectively filed would at once so have envisaged as previously put forth, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so account for the distances between encoder wheels for the expected purpose of fusing the encoder positions for better estimating the position of the tool.
Furthermore, Troy teaches wherein calculating a position change value is done in response to a distance between encoder wheels  (Title “Self-Contained Holonomic Tracking Method And Apparatus For Non-Destructive Inspection”; [0029] “wheels/encoder assemblies”; [0030] the kinematics equations of motion that define the orientation and position” and “where R is the radius of the omni wheel, e.sub.i is each encoder count (i=0 through 3) relative to the starting location, c is the number of encoder counts per rotation, W is the width (i.e., the distance between one set of omni-wheels), and L is the length (the distance between the other set of omni-wheels)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Troy’s position calculations based on distance between encoder wheels with Ghorbel’s method thereby providing a more robust and accurate position determination which is a function of the geometry of the robot.
Allowable Subject Matter
Claim(s) 1-4, 7-8, 14-20, and 22-24 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the reasons for allowance are substantially similar to the reasons for allowable subject matter of dependent claim 6 (now incorporated into independent claim 1) indicated in the Office Action dated 03/17/2022.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 14, 
the reasons for allowance are substantially similar to the reasons for allowable subject matter of dependent claim 21 (now incorporated into independent claim 14) indicated in the Office Action dated 03/17/2022.
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856